Case 1:15-cv-07433-LAP Document 976 & Loft

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
VIRGINIA L. GIUFFRE, DATE FILE 2D: ZA

 

 

Plaintiff,
15 Civ. 7433 (LAP)

~against-
ORDER

 

GHISLAINE MAXWELL,

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

In light of the fact that a mandate has not yet issued from
the Court of Appeals, the conference currently scheduled for
tomorrow is adjourned sine die.

SO ORDERED.

Dated: New York, New York
July 24, 2019

ottls 2. Euelez

LORETTA A. PRESKA
Senior United States District Judge

 
